Citation Nr: 1215600	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-23 421	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arterial hypertension.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had certified active duty service from July 1981 to December 1981 and from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board remanded the Veteran's claim for additional development in March 2010.  At that time the issue of entitlement to service connection for diabetes mellitus and erectile dysfunction were also certified for appeal.  The issue of entitlement to service connection for diabetes mellitus was granted by the Board in the March 2010 decision.  In an October 2010 rating decision, entitlement to service connection for erectile dysfunction was also granted.  As the 2010 Board decision and the 2010 rating decision represent a full grant of the benefits sought on appeal, those issues are no longer before the Board.  


FINDING OF FACT

On April 18, 2012, the Board was notified by the Department of Veterans Affairs Pension Management Center in Philadelphia, Pennsylvania that the appellant died in December 2010.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VARO from which the claim originated (listed on the first page of this decision).  

It is noted that the Death Certificate is partially in Spanish.  While those portions of the document have not been translated, it is clear that the document is a death certificate of the Veteran.  The remainder of the document is not relevant and delay to obtain translation is not warranted.
 
	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


